Citation Nr: 1212752	
Decision Date: 04/06/12    Archive Date: 04/11/12

DOCKET NO.  06-05 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of right eye injury.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for neuropathy, bilateral wrists, claimed as injury to bilateral wrists.

3.  Entitlement to service connection for lumbosacral strain.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to August 1981.

This matter came to the Board of Veterans' Appeals (Board) from a July 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  This matter was remanded in April 2010.

As noted in the Introduction of the April 2010 Remand, the Veteran's March 2009 statement regarding his bilateral hearing loss and tinnitus has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In June 2010, the Veteran underwent a VA examination.  He reported that he is in receipt of disability benefits from the Social Security Administration (SSA) due to his back problems.  The Veteran's SSA records must be requested and associated with the claims folder.

In a submission from the Veteran received by the Board in March 2012, the Veteran identified multiple private medical providers with dates of treatment; Womack Army Medical Center (Fort Bragg Clinic) with dates of treatment; and, VA Medical Centers (VAMC) that had treated him for his claimed lumbar spine, eye, and bilateral wrist disabilities.  The Veteran submitted VA Form 21-4142s (Authorization and Consent to Release Information to VA) pertaining to the identified private medical providers.  Thus, an attempt should be made to obtain the Veteran's treatment records from the identified private medical providers.  38 C.F.R. § 3.159(c)(1) (2011).  

The Veteran stated that he sought treatment at the Womack Army Medical Center from June 1990 to September 2003.  The Veteran's treatment records should be requested from this medical provider.  38 C.F.R. § 3.159(c)(2).  

The Veteran stated that he has sought treatment at the following VAMCs in California:  Ukiah, Redding, Chico, and Mather/Sacramento.  The Board notes that VA outpatient treatment records have been associated with the claims folder from the Martinez VAMC dated January 24, 2002 to November 15, 2002; San Francisco VAMC dated from April 9, 2003, to October 12, 2011; and, Palo Alto VAMC dated from December 4, 2007, to March 25, 2008.  In August 2011, the San Francisco VAMC indicated that there were no records dated from December 1, 2002, to April 7, 2003.  The RO/AMC should contact the Veteran and request that he identify any additional dates he sought treatment at any VA facility prior to January 24, 2002, and from October 13, 2011.  38 C.F.R. § 3.159(c)(2).  

Lumbosacral strain

As discussed in the April 2010 Board Remand, the Veteran complained of low back pain on two occasions in December 1978 and February 1981.  The June 2010 VA examiner reviewed the claims folder and examined the Veteran and diagnosed degenerative joint disease of the lumbosacral spine with chronic low back pain with no evidence of radiculopathy.  The examiner summarized the service treatment records and considered the post-service subjective complaints of the Veteran, but stated that it would be mere speculation to make any connection with his current back condition to that of two episodes of back sprains during his active duty status.  Thus, the examiner could not resolve the issue without resorting to mere speculation.  

The Board cannot give weight to a statement that the examiner is unable to provide an opinion without resorting to mere speculation when the examiner does not state why speculation would be necessary.  Such a statement is not an opinion.  See, e.g., D'Aries v. Peake, 22 Vet. App. 97, 104 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Moreover, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of the examiner's inability to offer an etiological opinion without resorting to speculation, the Board has determined that the Veteran should be afforded a new VA examination to assess the etiology of his lumbar spine disability.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he identify any dates of treatment at any VAMC prior to January 24, 2002, and from October 13, 2011.  An attempt should be made to obtain treatment records from the Ukiah, Redding, Chico, Mather/Sacramento, and San Francisco VAMCs for the period prior to January 24, 2002, and for the period from October 13, 2011.  If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.  

2.  Request the Veteran's SSA records and associate them with the claims folder.  If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.

3.  Request the Veteran's treatment records from the Womack Army Medical Center for the period June 1990 to September 2003.  

4.  Using the February 2012 VA Form 21-4142s completed by the Veteran, request the Veteran's treatment records from the following private medical providers:

a)  Shasta Regional Medical Center for the period July 1983 to December 1985;

b)  Enloe Medical Center for the period November 1981 to November 1985;

c)  Center for Clinical Trials of Sacramento for the period February 1987 to December 1991;

d)  Feather River Hospital for the period November 1984 to March 1988;

e)  Mendocino Community Health Clinic for the period August 1990 to February 2012;

f)  Mendocino Coast District Hospital for the period June 1990 to February 2012;

g)  Ukiah Valley Medical Center for the period June 2003 to February 2012;

h)  Oroville Hospital for the period from January 1985 to December 1988; and,

i)  Prompt Care Clinic for the period from July 1981 to June 1990 

If VA is unable to obtain any of the above records, VA must provide the claimant with oral or written notice that the records have not been obtained; and, notice that VA will decide the claims based on the evidence of record unless the Veteran submits the records VA was unable to obtain.  All efforts to obtain the records and correspondence with the Veteran must be associated with the claims folder.  

5.  The RO/AMC should schedule the Veteran for an examination with a physician with appropriate expertise to determine the nature and etiology of his lumbar spine disability.  The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the report of examination should note review of the claims file.  All appropriate testing should be conducted.  The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that it had its clinical onset in service or is otherwise related to service.

A complete rationale for all opinions expressed must be provided.  If an opinion cannot be rendered without resorting to speculation as to the etiology of his lumbar spine disability, the examiner should discuss in detail why an opinion cannot be offered.

6.  After completion of the above, the RO/AMC should review the expanded record and readjudicate the new and material claims of service connection for residuals of right eye disability and neuropathy, bilateral wrists, and the claim of service connection for lumbosacral strain.  If any of the benefits sought are not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



